[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
We overrule the sole assignment of error advanced by the state of Ohio on appeal, upon our determination that the trial court properly granted defendant-appellee Christopher Madden's motion to suppress. TheFourth Amendment to the United States Constitution was implicated, when Madden submitted to a police officer's assertion of authority by pulling his car to the curb in response to the officer's illumination of his patrol car's oscillating lights. See  California v. Hodari D. (1991), 499 U.S. 621,111 S.Ct. 1547. Madden's initial detention was not effected in conformity with the Fourth Amendment, when, in his testimony at the hearing on the motion, the officer was "[un]able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant[ed the initial] intrusion." Terry v. Ohio (1968),392 U.S. 1, 21, 88 S.Ct. 1868, 1880.
We, therefore, affirm the judgment of the trial court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Gorman, P.J., Hildebrandt and Shannon, JJ.
Raymond E. Shannon, retired, from the First Appellate District, sitting by assignment.